Citation Nr: 0007351	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  94-29 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a date earlier than April 28, 1998 for the 
assignment of a 100 percent disability rating for an anxiety 
disorder with post-traumatic stress disorder (PTSD) symptoms.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from October 1967 to January 
1970.  Service in Vietnam is indicated by the evidence of 
record.

The appellant testified at a personal hearing conducted by 
the undersigned in April 1999.

This matter was last before the Board of Veterans' Appeals 
(Board) in August 1999, on appeal from rating decisions of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  Upon its last review, the Board denied 
entitlement to service connection for the loss of two toes of 
the left foot, secondary to service-connected tinea pedis; 
and also denied the appellant entitlement to compensation 
benefits for the loss of two toes of the left foot claimed as 
resulting from VA medical treatment under the provisions of 
38 U.S.C.A § 1151.

In August 1999, the Board noted that the appellant had not 
presented testimony at the April 1999 travel board hearing 
relative to this earlier effective date claim, which had been 
certified for the Board's review with the claims relative to 
the loss of the appellant's toes.  The Board therefore 
remanded the case for clarification regarding whether he 
desired to pursue the earlier effective date claim, and if so 
to determine whether he desired to present testimony at 
another personal hearing.  

The record reflects that by letter dated in September 1999, 
the RO requested that the appellant advise it if he desired 
to continue his appeal with regard to the issue in question, 
and if so, whether he desired a hearing.  The Board notes 
that the letter advising the appellant was forwarded to the 
same address that he had previously designated, and the 
letter was not returned as undeliverable.  In the letter, the 
RO also suggested that the appellant consult his 
representative.  A copy of the letter was also forwarded to 
the representative.  

By correspondence received in October 1999, the appellant 
advised the RO that he desired to continue his appeal with 
regard to the effective date issue.  He did not refer to a 
continued desire to appear before a hearing.  A December 1999 
statement was thereafter received from the appellant's 
representative, in which the representative requests that the 
Board carefully consider all evidence.  The representative's 
letter is silent with regard to the appellant's desire to 
present testimony before a hearing.  

Applicable regulation provides in part that a hearing on 
appeal will be granted if an appellant, or an appellant's 
representative acting on his behalf, expresses a desire to 
appear in person.  38 C.F.R. § 20.700(a) (1999).  In this 
matter, both the appellant and his representative have been 
afforded an opportunity to clarify whether the appellant 
desires a hearing specifically with regard to the issue now 
before the Board.  The responses from both the appellant and 
his representative are silent as to any continuing request 
for a hearing.  The Board therefore concludes that the 
appellant does not wish to present testimony relative to the 
claim at issue, and the Board will therefore proceed to 
review the claim at issue.  See e.g., Stuckey v. West, 13 
Vet. App. 163, 175 (1999), (Observing that in a case where 
the veteran was "quite actively" represented by qualified 
veterans' representative, that Congress and VA have provided 
for accredited representatives to assist claimants to 
"navigate the claims process," and that these 
representatives "may be far more attuned to the procedural 
esoterica than most lawyers." ).   
 

FINDING OF FACT

Since January 22, 1992, the appellant's service-connected 
psychiatric disorder has resulted in severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people, and has prevented the appellant 
from securing or following a substantially gainful 
occupation.  
CONCLUSION OF LAW

The assignment of an effective date of January 22, 1992 for 
the award of a 100 percent schedular rating for the 
appellant's service-connected psychiatric disorder is 
warranted. 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 
3.400, 4.16, 4.132 (Diagnostic Code 9400) (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introduction

Service connection has been granted for anxiety disorder with 
symptoms of PTSD, effective from January 22, 1992.  A 30 
percent disability rating was assigned by the RO from January 
22, 1992 and a 100 percent disability rating has been 
assigned from April 28, 1998.  The appellant in essence 
contends that the effective date for the award of a 100 
percent disability evaluation for PTSD should be earlier than 
April 1998.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions as ton all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  With this requirement of law in mind, and in light of 
the appellant's contentions, a factual review of evidence of 
record as found in the appellant's claims folder would be 
helpful to an understanding of the Board's decision.  The 
Board will then review the relevant  law and regulations, and 
then proceed to its discussion of the disposition of the 
claim.  


Factual Background

The appellant was discharged from military service in January 
1970.  In a July 1970 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for a 
psychiatric disorder.  In April 1973 and March 1974 
decisions, the Board denied the appellant's claim.

On January 22, 1992, the RO received a statement in support 
of claim (VA Form 21-4138) signed by the appellant.  The 
appellant requested an increased rating for what he 
characterized as a service-connected neurosis.  The RO, 
noting that service connection was not in effect for a 
psychiatric disability, treated this as a request to reopen 
the appellant's claim of entitlement to service connection 
for a psychiatric disability.   The RO contacted the 
appellant and requested additional evidence.  On April 22, 
1992, the appellant submitted another VA Form 21-4138 in 
which he indicated that he was receiving psychiatric 
treatment at a VA facility.

The RO subsequently obtained VA outpatient treatment records.  
On January 16, 1992, the appellant was noted in a VA medical 
record progress note to have a diagnostic impression of 
"severe" PTSD.  It was noted that the appellant was then 
reporting that he had been unemployed for the previous 5 
years due to conflict and irritability.  He stated that he 
had nightmares every night; that he slept with 3 firearms, 
and that he was then experiencing daily flashbacks.  The 
examiner stated that the appellant had "violent thoughts" 
but that he appeared to be in good control.  Another examiner 
observed that the appellant had been unable to work except 
for his brother who was recently deceased, and that the 
appellant then had no suicidal ideation, but that he was 
somewhat paranoid.  

The appellant underwent a VA PTSD examination in August 1992.  
He complained of military-service related nightmares, and 
related that he had been fired from good jobs because of his 
"attitude."  He described this attitude as involving a 
quick temper, and reported that he tried to isolate himself 
from others.  He reported that he had been married three 
times, and was then separated from his third wife.  He stated 
that when he could not sleep at night, it was easier for him 
to sleep in the daytime.  He added that he did not like to be 
touched unexpectedly, and that he had sometimes struck people 
when they touched him in this manner.  He reported difficulty 
concentrating.  Upon mental status examination, he was noted 
to be tense, anxious, and irritable and his affect was 
constricted.  His speech was normal in rate and amount and 
its content was relevant and goal-directed.  There was 
adduced no evidence of hallucinations or of delusions, and 
the appellant was oriented as to time, place and person.  The 
examiner specifically noted that a prior diagnosis of a 
paranoid personality disorder, as had been rendered during 
the course of the appellant's military service, was 
erroneous.  He observed that the appellant was then under 
treatment for psychiatric symptoms consisting of sleep 
disturbances, nightmares, irritability and anxiety, and that 
"documentation indicate[d] that these symptoms had 
originated during [the appellant's] military service.

The record reflects that by rating decision dated in 
September 1992, service connection was granted for a 
generalized anxiety disorder with features of PTSD.  A 30 
percent disability evaluation was assigned, effective April 
22, 1992.  On  October 27, 1992, the effective date of the 
grant of service connection was amended to January 22, 1992 
on the basis of a finding of clear and unmistakable error, as 
it was noted that it was in January 1992 that the appellant's 
reopened claim of entitlement to service connection for a 
psychiatric disorder had been received.  

The RO received a communication from the appellant on October 
7, 1992 in which he stated that his "neurosis [was] much 
worse than you have stated."  In a letter received by the RO 
in December 1992, the appellant reiterated that he had 
previously applied for a disability rating greater than had 
been assigned, and that his psychiatric "problem [was] 
getting worse."  

The record does not reflect that a Statement of the Case as 
to the matter of the level of the disability was issued by 
the RO following receipt of the appellant's October 1992 
submission.  By rating decisions dated in February and June 
1993, the assigned 30 percent disability rating was 
confirmed.  

In July 1993, the appellant submitted a VA form 9, Appeal to 
Board of Veterans' Appeals, in which he stated his 
contentions relative to the severity of his psychiatric 
disorder.  In particular, the appellant challenged the 
findings of the RO as to how it concluded he did not have 
considerable social and industrial impairment.  

In a March 1993 VA medical record, it was noted that the 
appellant had chronic and severe PTSD.  It was noted that the 
appellant had been in a PTSD treatment program since January 
1992, and that he had not been detected to be using illegal 
drug or alcohol.  The author of the note observed that it was 
"evident" that the appellant had "severe limitations 
vocationally and interpersonally."  It was observed that it 
was "unlikely that the [appellant] will ever be able to hold 
a job."  

In an October 1993 VA medical record progress note, M.A.A., 
Ph.D. reported that the appellant had chronic and severe 
PTSD, and worsening health problems with increasing symptoms 
of his psychiatric disorder.  She observed that the 
appellant's nightmares had increased, as had his hostility, 
"creating family stress."  In a November 1993 interim 
report summary, Dr. M.A.A. stated that although the appellant 
continued to regularly attend a PTSD support group, his 
social functioning was severely impaired and that his 
vocational prospects were poor due to the psychiatric 
disorder.  She observed that the appellant was unable to 
"get along" with others, and that he was having 
"flashbacks" and nightmares at least three times per week 
with insomnia.  She stated that the appellant was "totally 
disabled due to extreme symptoms of PTSD. 

In February 1994, the RO issued a rating decision which 
denied the appellant a disability rating in excess of 30 
percent for his service-connected psychiatric disability.

In March 1994, the appellant filed a VA Form 21-4138 in which 
he stated that he disagreed with "your decision to deny me . 
. . an increase on" the service-connected anxiety disorder 
with features of PTSD.  

In a July 1994 VA interim report summary, Dr. M.A.A. noted 
that while the appellant continued to readily participate in 
a PTSD support group, he was often deterred by the numbers of 
other participants.  She noted that he displayed "extreme 
mistrust of others bordering on paranoid ideation," and that 
this diminished his ability to interact with others and 
rendered him socially isolated.  She added that the 
appellant's current mental condition, in conjunction with his 
physical limitations, had rendered him unemployable.  She 
assessed the appellant's PTSD to be chronic and severe with 
paranoia.  

In an August 1994 VA medical treatment note, the appellant 
reported that he was having "flashbacks" as saw scenes of 
Vietnam as he walked down the street.  He reported that he 
was not aware that these scenes were unreal until after the 
experiences were over.  

At a November 1994 personal hearing before a hearing officer 
at the RO, the appellant testified in substance that other 
people, particularly his nephews, did not want to be around 
him.  He stated that he was focused on Vietnam, and that when 
this bored others he would become angry about it.  He stated 
that he did not like to take orders from supervisors, and 
that he would quit jobs because of it.  He stated that the 
last time this occurred was about six years previously, when 
he quit his job.  He stated that he felt like he never truly 
slept, but that he felt he only rested.  He stated that he 
had a lot of "continuously bad dreams."  

In a December 1994 VA medical treatment note, the appellant 
reported that he was having increasingly worse nightmares due 
to PTSD, and that he was experiencing enuresis due to fear.   

The appellant underwent a VA psychiatric examination in 
January 1995.  He related that he felt "angry and anxious," 
and that he did not sleep well because of nightmares about 
Vietnam.  He stated that these nightmares involved seeing 
dead friends from Vietnam, and that when these images 
occurred he was uncertain if he was sleeping or awake.  He 
stated that he heard explosions like mortars and rockets in 
his dreams, and sometimes heard these when he was awake.  He 
reported that he was separated from his third wife, and that 
he occasionally visited his children.  The appellant reported 
that he was not employed.  He added that although he had 
several jobs in the past, he was unable to keep them because 
he could not get along with others.  He stated that he did 
not watch television because it "shows a lot of war."  He 
stated that he could not tolerate anyone walking up behind 
him or touching him unexpectedly.  He was diagnosed to have 
an anxiety disorder with features of PTSD.

The appellant was hospitalized from May 18 to June 2, 1995.  
Upon admission, he reported a one-month history of depression 
characterized by sleeplessness, decreased energy, loss of 
appetite, suicidal ideation and psychomotor retardation.  he 
denied manic symptoms.  He related a history of PTSD symptoms 
of frequent nightmares about Vietnam, "flashbacks," 
auditory and visual hallucinations, increased started 
responses to loud noises and smells, difficulty 
concentrating, outbursts of anger and occasional suicidal 
ideation.  He reported that he and his family had maintained 
minimal contact by mutual consent, and that they avoided each 
other. 

Upon mental status examination, he was noted to appear 
"quite nervous," and he could not remain still.  The 
examiner noted that the appellant was constantly getting out 
of bed and looking out of the window.  He was noted to have 
poor eye contact, and he was cooperative except that he had 
to be pressed to provide more informative answers.  His 
affect was noted to be depressed and anxious, and his mood 
was nervous and depressed.  There were no homicidal ideations 
noted, and although the appellant reported auditory 
hallucinations, these appeared to be more intrusive thoughts.  
He was diagnosed to have unspecified depression and PTSD.  
His global assessment of functioning (GAF) score was 55 for 
the present year, and 65 for the previous year.   See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

At an October 1995 personal hearing before a hearing officer 
at the RO, the appellant testified in substance that 
participation in the PTSD self-help group and his prescribed 
medication did not assist him.  He stated that he spent his 
days in his room; that he would not watch television, and 
that he had no car.  He added that although he had neighbors, 
they had "nothing to do" with him, because his neighbors 
said that the appellant was "off into a different world."  

The appellant underwent a VA psychiatric examination in July 
1997.  He reported that he had been arrested for assault and 
damage to private property shortly after his discharge from 
military service, and that he had continued to have fights 
until he was prescribed medication for PTSD.  He stated that 
he had self-medicated his PTSD symptoms by the abuse of 
alcohol.  He reported that he had been married four times 
since being discharged, and that he had three children.  He 
reported that he did not have any close relationships with 
the children, and that he had been divorced because of his 
irritability.  

The appellant reported that he experienced flashbacks, 
intrusive recollections several times per week, distressing 
dreams every night, and that he avoided watching war movies, 
television, and being in crowds, stores, or any place that 
was "noisy and busy."  He stated that he did nothing for 
enjoyment, and that he stayed at his nephew's house.  He 
added that he was close to no one, and that he did not care 
about anything.  He stated that he had difficulty 
concentrating, and that he did not like it when someone would 
walk up behind him.  The examiner diagnosed the appellant to 
have PTSD.  He observed that the results of clinical testing 
were of questionable validity, because it appeared that the 
appellant responded in such a way as to create an unfavorable 
impression by exaggerating certain pathological or 
undesirable personal characteristics.  His GAF score was 55.  
The examiner commented that the appellant had both PTSD and a 
borderline personality disorder.  This condition was chronic 
and was expected to remain permanent.  

The appellant underwent a VA psychiatric examination in April 
1998.  He again reported enuresis, nightmares, recurrent 
intrusive recollections of Vietnam, irritability, and stated 
that he "hardly sleeps."  He was noted to be unshaven and 
dressed in dirty clothes.  The appellant stated that he was 
constantly nervous, anxious, angry and that he had difficulty 
in relating to others.  He stated that he did not go around 
his family.  The examiner reported that the appellant lived 
with different persons, and that he then staying with a 
fellow veteran.  The appellant related that he did not attend 
church, and that he had no friends, no interests, and that he 
was depressed.  The examiner opined that the appellant had a 
GAF score of 40.  

By rating decision dated in October 1998, the RO increased 
the appellant's assigned disability rating relative to the 
psychiatric disorder to 100 percent, effective April 28, 
1998.  The effective date was established as it was the date 
of the last VA medical examination, reflecting increased 
symptoms of the disorder.

Relevant Law and Regulation

Disability Ratings; In General

Disability determinations are determined through the 
application of a schedule of ratings (Schedule), which is 
predicated upon the average impairment of earning capacity.  
Separate diagnostic codes identify various disabilities.  38 
U.S.C. § 1155; 38 C.F.R. § 3.321(a) and Part 4.  


Rating criteria for mental disorders

During the pendency of this appeal, the regulations 
pertaining to mental disorders were revised.  Psychiatric 
disabilities are rated under the portion of the Schedule for 
Rating Disabilities that pertain to mental disorders.  Prior 
to November 7, 1996, a generalized anxiety disorder was rated 
under 38 C.F.R. § 4.132 (1996).  Effective November 7, 1996, 
the rating schedule for mental disorders was amended and 
redesignated as 38 C.F.R. § 4.130.  Therefore, the 
appellant's claim will be evaluated under both the new and 
old law.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
[where the law or regulation governing the case changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply]. 

Before November 7, 1996, the Schedule read as follows:

100% The attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolation in the community. Totally 
incapacitating psychoneurotic, symptoms bordering 
on gross repudiation of reality with disturbed 
thought or behavioral processes associated with 
almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature 
behavior. Demonstrably unable to obtain or retain 
employment.

70% Ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired. The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment.

50% Ability to establish or maintain effective or 
favorable relationships with people is considerably 
impaired. By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are 
so reduced as to result in considerable industrial 
impairment. 

30% Definite impairment in the ability to establish 
or maintain effective and wholesome relationships 
with people. The psychoneurotic symptoms result in 
such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce 
definite industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).

Under the previously applicable regulation, the finding of 
only one of the criteria listed for a particular psychiatric 
rating may be sufficient to support the assignment of that 
rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Words such as "mild," "considerable" and "severe" were 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."
38 C.F.R. 4.6 (1998).  The use of terminology such as 
"severe" by VA examiners and others, although evidence to 
be considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. §§ 4.2, 4.6 (1998).

Formerly under 38 C.F.R. § 4.16(c) (1996), where the only 
compensable service-connected disability is a mental disorder 
assigned a 70 percent evaluation, and such mental disorder 
precluded a veteran from securing or following a 
substantially gainful occupation, the mental disorder was to 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  Although this subsection of the 
regulation has been repealed, it was in effect at the time 
that the appellant brought his claim, and it is therefore 
applicable here, pursuant to Karnas.

On and after November 7, 1996, the VA Schedule for Rating 
Disabilities was amended. The pertinent provision now reads 
as follows:
100% Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions of 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation or own name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence) spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability 
to establish and maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and 
social relationships.

30% Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9400 (1998).

Effective Dates 

The method for determining the effective date of a grant of 
service connection is set forth in 38 U.S.C.A. § 5110(a), as 
well as 38 C.F.R. § 3.400. With respect to the assignment of 
an effective date, the applicable law indicates that, except 
as otherwise provided, the effective date of an award based 
on an original claim shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
1991).  The date of entitlement to an award of service 
connection is the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (1998).

A rating action becomes final unless it is appealed within 
one year.  After a claim has been denied by a rating decision 
that was unappealed or from which an appeal was not 
perfected, it may be challenged on the basis that it 
contained clear and unmistakable error.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.105, 20.200, 20.302, 20.1103 (1998).

In pertinent part, the effective date of an award based on a 
claim reopened after final disallowance shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor or the date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(q)(1)(ii) and 
§ 3.400(r).

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor." 38 U.S.C.A. § 5110(a) (West 1991).  
See 
38 C.F.R. § 3.400(o)(1) (1998).  An exception to that rule 
applies, however, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that regard, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 1991).  See 38 C.F.R. § 
3.400(o)(2) (1998);  Harper v. Brown, 10 Vet. App. 125 
(1997).  The term "increase" as used in 38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400 means an increase to the next 
disability level.  Hazan v. Gober, 10 Vet. App. 511 (1997).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, and noted that where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Analysis

The issue on appeal

As an initial matter, the Board notes that the RO has treated 
this claim as one for entitlement to an earlier effective 
date for an increased disability rating, applying the 
provisions of 38 C.F.R. § 3.400(o).  The RO, in the February 
1999 Statement of the Case, in essence indicated that the 
appellant did not appeal the initial assignment of a 
30 percent disability rating and that he filed a claim for an 
increased rating in February 1994.  According to the RO, 
during the pendency of the appellant's 1994 claim of 
entitlement to an increased disability rating, it became 
factually ascertainable that the service-connected 
psychiatric disability was 100 percent disabling.  See 
38 C.F.R. § 3.400(o). 

For the reasons expressed below, the Board believes that the 
appeal in reality revolves around the initial assignment of 
the disability rating for the appellant's service-connected 
disability, see Fenderson, rather than the date of assignment 
of an increased rating.

Appellate review is initiated by the filing of a notice of 
disagreement, ("NOD"), with a rating decision, which, if 
not filed within one year from the date of mailing of notice 
of the rating decision, the underlying decision "shall 
become final and the claim will not thereafter be reopened or 
allowed," except as otherwise provided in applicable 
statutes and regulations.  38 U.S.C. §§ 7105(a),(b)(1),(c).  
An NOD is "[a] written communication from a claimant . . . 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result."  While 
there is no special wording required in a NOD, it "must be 
in terms which can be reasonably construed as disagreement 
with that determination and a desire for appellate review."  
38 C.F.R. § 20.201; Stokes v. Derwinski, 1 Vet. App. 201, 203 
(1991); See Prenzler v. Derwinski, 928 F.2d 392, 394 
(Fed.Cir. 1991); Hauck v. Brown, 6 Vet. App. 518, 519 (1994).

The appellant's October 1992 correspondence is clearly an NOD 
within the meaning of applicable law, as it indicated that he 
desired appellate review of the September 1992 rating 
decision to the extent that it assigned his psychiatric 
disorder a 30 percent disability rating.   The RO should have 
then issued a Statement of the Case as to the matter of the 
assigned disability rating.  The RO's failure to do so in 
essence constituted a denial of his claim.  See Jones v. 
West, 12 Vet.App. 98 (1998); see also In re Fee Agreement of 
Smith, 10 Vet.App. 311, 314 (1997), (Observing that "[w]here 
the Board fails to adjudicate a claim that was reasonably 
raised before it, the net outcome for the veteran amounts to 
a denial of the benefit sought.").  Further, the appellant's 
July 1993 VA Form 9 constituted a substantive appeal as to 
the matter of the assigned disability rating.  See 38 U.S.C.A 
§ 7105(d)(3); 38 C.F.R. § 20.202.  Although not recognized as 
such by the RO, this matter has been in appellate status ever 
since the filing of his NOD in October 1992.

Thus, although the issue on appeal has been characterized as 
involving the establishment of an earlier effective date for 
an increased disability rating, the issue is more accurately 
characterized as involving the level of initial disability 
rating assigned for the service-connected psychiatric 
disorder, as well as rating levels thereafter.  See 
Fenderson, supra.

Discussion

As a predicate matter to be resolved, the Board has 
scrutinized the record in this case and has identified no 
communication, hospital report or other document received 
prior to the appellant's statement, received on January 22, 
1992 that may be construed as an informal claim for benefits.  
See Servello v. Derwinski, 3 Vet. App. 196 (1992).  The Board 
has been unable to identify any informal application filed 
prior to January 22, 1992 that meets the requirements of 
either 38 C.F.R. §§ 3.155 or 3.157.   The appellant and his 
representative have also not identified any such application.  
See Stuckey, supra.  Accordingly, the date of the appellant's 
claim is January 22, 1992.

As is noted above, the appellant's mental disorder had, 
several days before January 22, 1992, been evaluated as 
"severe" by a VA medical examiner.  Scrutiny of the 
disability picture resulting from his mental disorder at that 
time reveals that the examiner's observation is supportable.  
He was noted to then be unemployed "due to conflict and 
irritability" and was "somewhat paranoid."  The medical 
evidence of record generated at that time indicates that the 
appellant complained of nightmares "every night," 
"flashbacks," and violent thoughts.  Although the examiner 
observed that the appellant appeared to be in "good 
control," he had violent thoughts and he was sleeping with 
three guns.      

As is noted above, in September 1992, the RO granted service 
connection for a generalized anxiety disorder with features 
of PTSD and assigned a 30 percent disability rating which, 
under the previously applicable schedular criteria, was 
indicative of "definite impairment." 38 C.F.R. § 4.132 
(Diagnostic Code 9400) (1996).  Upon review of the RO's 
findings in this regard, the Board is of then opinion that 
the appellant symptoms then constituted a disability picture 
more approximating those appropriately evaluated as 70 
percent disabling under the then applicable Schedule. 

It cannot be doubted that the results of the August 1992 VA 
examination clearly reflect that the appellant had 
significant social impairment.  This is evidenced by his own 
report of his "attitude," as well as his quick temper, 
attempts at isolation, and three marriages.  The Board is 
cognizant in this regard that at the time of the September 
1992 rating decision, social impairment per se was not to be 
used as the sole basis for any specific percentage 
evaluation, but was of value only in substantiating the 
degree of disability based on all of the findings.  See 
38 C.F.R. § 4.132, note 1 (1996); compare 38 C.F.R. 
§ 4.126(b) (1999) (In evaluation of the level of disability 
from a mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.).  

It also cannot be doubted that all of the symptoms the 
appellant then reported had a substantial impact upon his 
capacity for employment.  In their whole, the symptoms 
indicated that the appellant was then in substantial 
isolation from psychoneurotic symptoms (e.g., a quick temper, 
an inability to be approached from behind, an inability to be 
touched, "violent thoughts" and periodic violent 
outbursts).  Moreover, these symptoms were of such severity 
and persistence (e.g., nightmares every night and daily 
"flashbacks") that the appellant's capacity to secure and 
retain employment was severely impaired, thus warranting a 70 
percent disability rating under the then applicable Schedule.  

As is noted above, under the formerly applicable 38 C.F.R. § 
4.16(c), a veteran having a single compensable service-
connected mental disorder assigned a 70 percent evaluation 
was eligible for consideration of a 100 percent schedular 
evaluation if the evidence showed that the mental disorder 
precluded him from securing or following a substantially 
gainful occupation.  38 C.F.R. § 4.16(c) (1996). 

The initial opinion as to the effect of the appellant's 
psychiatric disorder on his employability is dated in March 
1993, approximately seven months after the August 1992 VA 
mental disorders examination.  At that time, the appellant's 
treating VA physician observed that the appellant had 
"severe" vocational and interpersonal psychiatric 
impairment, and that it was "unlikely that the [appellant] 
will ever be able to hold a job."  Of particular 
significance with regard to 38 C.F.R. § 4.16(c)(1996), the 
Board notes that the appellant's treating physician had based 
her opinion upon observations made since January 1992 - the 
onset of the appellant's VA psychiatric treatment and the 
date he successfully reopened his claim of service connection 
for a mental disorder.  

The Board finds the physician's observation to be of 
particular probative value as to the effect of the 
appellant's psychiatric disorder upon his employability at 
the time approximately contemporaneous with the reopening of 
his claim.  The physician's opinion of the appellant's 
apparent unemployability was then clearly based upon her 
observation of the appellant's symptoms and their effect 
since January 1992.  

Review of the record in its whole subsequent to March 1993 
reveals that the appellant's symptoms and their severity have 
remained relatively constant since January 1992.  In October 
1993, the appellant's symptoms were again noted to be severe 
in nature.  As was noted in August 1992, the appellant was 
described as unable to function with others; he had frequent 
nightmares, "flashbacks," and insomnia.  Most critically, 
the appellant was then described as "totally disabled" due 
to "extreme" symptoms of his psychiatric disorder.  

With required application of the formerly applicable 38 
C.F.R. § 4.16(c) under Karnas, supra, the Board is of the 
opinion that the appellant's psychiatric disorder precluded 
him from securing or following a substantially gainful 
occupation, and  the assignment of a 100 percent disability 
for a mental disorder was then appropriate.  38 C.F.R. 
§ 4.16(c) (1996).  

The level of severity of the appellant's psychiatric disorder 
is thereafter consistently demonstrated.  In particular, it 
is evident that the appellant has been, since at least 
January 1992, isolated from his family and incapable of 
employment.  There is no medical or evidence which stands for 
the proposition that the psychiatric disability has improved 
over the period of time in question.

In its October 1998 rating decision granting the appellant a 
100 percent disability rating, the RO found that the April 
1998 VA psychiatric examination detected increased sleep 
disturbances, and  feelings of paranoia, depression and 
worthlessness.  The RO also noted that the appellant had then 
been assigned a GAF score of 40.  It was upon these primary 
bases that the RO found the assignment of a 100 percent 
disability rating to be appropriate.

The only significantly different evidentiary item generated 
during the course of the April 1998 VA medical examination, 
as opposed to the other evidence of record, was that the 
appellant was assigned a GAF score of 40.  This is indicative 
of "some impairment in reality testing or communication" or 
"major impairment in several areas."  See DSM-IV, and 
Carpenter, supra.  However, as is noted above, the  
underlying symptomatology and its severity, and its effect 
upon the appellant's social and industrial capacity appears 
to have been relatively consistent since January 1992.

In any event, the GAF score is not necessarily dispositive of 
the critical issue in this case:  the determination of the 
appellant's level of disability arising from his psychiatric 
disorder.  As is noted above, the Board's scrutiny must be 
upon all evidence of record, both "positive" and 
"negative" as to the merits of a claim.  Gilbert, supra.

Because by this decision the appellant is receiving a 100 
percent disability evaluation effective January 1992 under 
the previously applicable schedule, the Board has not 
considered the currently applicable rating criteria.  See 
Karnas, supra.  



CONTINUED ON NEXT PAGE


ORDER


An effective date of January 22, 1992 is granted for the 
assignment of a 100 percent disability rating for PTSD.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  In a July 1997 VA psychological evaluation, the appellant reported that enuresis had been 
troublesome during the course of his marriages, because this symptoms would eventually result in 
his wives refusing to sleep with him.  
  GAF is a scale reflecting the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  
GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). 
  The RO construed the appellant's June 1995 NOD to an April 1995 rating decision as to the 
severity of the psychiatric disorder as a new claim, because he did not earlier file an NOD relative 
to a February 1994 rating decision.  In due course, the RO denied the appellant an increased rating 
in July 1995, to which the appellant filed a timely NOD in August 1995.  The Board's findings as 
to the procedural record of this case are therefore different than those of the RO.  Because this 
decision clearly inures to the benefit of the appellant, no prejudice results from the Board's 
decision relative to the efficacy of his October 1992 correspondence.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (Holding in part that when the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced thereby. ). 

  Under the former, an informal claim consists of any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered by VA from a claimant, his or her 
duly authorized representative, a Member of Congress, or some person acting as next friend of the 
claimant who is not sui juris.  Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for execution.  If received within 1 year 
from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the 
informal claim. 38 C.F.R. § 3.155(a).  Under 38 C.F.R. § 3.157, an informal claim may consist of a 
report of examination or hospitalization. The provisions of this paragraph apply only when such 
reports relate to examination or treatment of a disability for which service- connection has 
previously been established or when a claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital admission. Moreover, 38 C.F.R. § 
3.157(b) provides that the date of an outpatient or hospital examination or admission to a VA or 
uniformed service hospital will be accepted as the date of receipt of an informal claim for increased 
benefits, or an informal claim to reopen, with respect to disabilities for which service connection 
has been granted.  It has been held that a report of examination or hospitalization may be accepted 
as an informal claim for benefits, but only after there has been a prior allowance or disallowance of 
a formal claim for compensation.  Crawford v. Brown, 5 Vet. App. 33, 35-6 (1993). 
  The Board observes that as of the time of the September 1992 rating decision, service connection 
was also in effect for a scar of the left groin and tinea pedis.  These disabilities were both assigned 
zero percent ratings.    

